DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on January 5, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said metallic connecting layer structure being completely plane at least right under said epitaxial layer structure.” Examiner first notes that “being completely plane” does not appear to distinctly set forth the positioning of the structure. It is unclear if Applicant is intending to claim that the structure is coplanar with something, if it lies along a particular plane, if the structure is “planar” in regards to its shape, or something else. 
Examiner further notes that the language “at least right under” does not distinctly set forth the position of the structure. “Right under” is a relative term of degree that renders the claim indefinite. What portions are “under” vs. “right under,” and where is that cut-off? Under the broadest reasonable interpretation, the limitation will be read as meaning at portions where the structure and the epitaxial layer interface.
Claims 2-11 ad 15-20 are rejected due to their dependence from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2).
Regarding claim 1, Yang discloses a light emitting device comprising:
at least one light emitting and connecting unit (FIG. 16: 102/103/104/105/107/109, see paragraph 0055) including an epitaxial layer structure that includes an active layer (FIG. 16: 101/102/103, see paragraph 0038), and a metallic connecting layer structure (FIG. 16: 105/107/109, see paragraph 0044); and
an insulating substrate including a main substrate body that has a first surface and a second surface opposite to each other (FIG. 16: 108 with top and bottom surfaces, see paragraph 0055), and a first contact member and a second contact member that each extend from said first surface to said second surface (FIG. 16: 110a/b, see paragraph 055);
wherein said metallic connecting layer structure is interposed between and interconnects and said epitaxial layer structure and said main body of said insulating substrate (FIG. 16: 105/107/109 between and interconnecting epitaxial layers and 108), said metallic connecting layer structure being completely planar at least right under said epitaxial layer structure (FIG. 16: 105 completely planar right under 104), and said first contact member of said insulating substrate being electrically connected with said metallic connecting layer structure (FIG. 16: 110a connected to 109).
Yang is silent in regard to the first and second contact members being disposed outside an imaginary projection of said epitaxial layer structure on said main substrate body of said insulating substrate.
Ohmae discloses the first and second contact members being disposed outside an imaginary projection of said epitaxial layer structure on said main substrate body of said insulating substrate (FIG. 3: 14a, see col. 11, line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of 
Regarding claim 2, Yang discloses said metallic connecting layer structure includes a first metallic layer disposed on said first surface of said main substrate body of said insulating substrate (FIG. 16: 109 on 108), and a second metallic layer disposed on said first metallic layer opposite to said main substrate body of said insulating substrate (FIG. 16: 107 formed on 109),
said epitaxial layer structure having a light emitting surface and a back surface that is opposite thereto (FIG. 18: light emitting surface is the top surface of 102, see paragraph 0057), and that is for connection with said metallic connecting layer structure (FIG. 18: bottom surface of epitaxial layer connects to 105/107/109), said back surface of said epitaxial layer structure being entirely disposed on second metallic layer (FIG. 18: bottom surface of epitaxial stack represented by 104, which is disposed on 107; under the broadest reasonable interpretation, it appears Applicant is referring to Applicant’s reference numeral 251 as the first metallic layer, and 252 as the second metallic layer; as such the limitation “said back surface of epitaxial layer structure being entirely disposed on said second metallic layer appears to refer to the fact that the back surface of the epitaxial layer is deposed over and within the footprint of 252, as Yang teaches 104 over and within the footprint of 107, Yang discloses the limitation).
Regarding claim 3, Yang discloses an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covers an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate (FIG. 16: projection of 109 covers projection of 107).
Regarding claim 5, Yang discloses the second metallic layer has a metallic reflection sublayer (FIG. 16: 105, see paragraph 0042).
Regarding claim 6, Yang discloses said epitaxial layer structure further includes a first-type semiconductor layer and a second-type semiconductor layer between which said active layer is disposed (FIG. 16: 103 disposed between 102 and 104, see paragraph 0040),
said first-type semiconductor layer and said second-type semiconductor layer being disposed distal from and proximal to said insulating layer, respectively (FIG. 16: 102 becomes the first-type, 104 the second-type),
said at least one light emitting and connecting unit further including at least one extension member that extends from said second metallic layer through said second-type semiconductor layer and said active layer to be electrically connected with said first-type semiconductor layer (FIG. 16: extension portions of 107 and 105a, see paragraph 0057).
Regarding claim 7, Yang discloses said light emitting and connecting unit further includes a third metallic layer that is disposed between said second metallic layer and said epitaxial layer structure, and that is electrically connected with said second contact member of said insulating substrate (FIG. 16: 105b, see paragraph 0057).
Regarding claim 8, Yang is silent in regards to the at least one light emitting and connecting unit further includes a lateral member that is disposed laterally of said epitaxial layer structure, and that extends from said third metallic layer toward and is electrically connected with said second contact member of said insulating substrate.
However, the modification in view of Ohmae above involves arranging the contact members of the insulating substrate at positions outside the footprint of the epitaxial layer. In Ohmae, electrical connection between the epitaxial layer and the second contact member is achieved through a lateral member connecting a metallic layer on the epitaxial layer to the connect member (FIG. 3B: lateral member 13b connects 15b to 14b).
Thus, one of ordinary would find it obvious as a necessary extension of the previous modification that the combination of Yang and Ohmae discloses at least one light emitting and connecting unit further includes a lateral member that is disposed laterally of said epitaxial layer 
Regarding claim 9, Yang discloses the second metallic layer has a metallic reflection sublayer (FIG. 16: 105, see paragraph 0042).
Claims 2-3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2) as applied to claim 1 above, and further in view of Hermann (U.S. Patent No. 10,109,780 B2).
Regarding claim 2, Yang discloses said metallic connecting layer structure includes a first metallic layer disposed on said first surface of said main substrate body of said insulating substrate (FIG. 16: 109 on 108), and a second metallic layer disposed on said first metallic layer opposite to said main substrate body of said insulating substrate (FIG. 16: 105 formed on 109),
said epitaxial layer structure having a light emitting surface and a back surface that is opposite thereto (FIG. 18: light emitting surface is the top surface of 102, see paragraph 0057), and that is for connection with said metallic connecting layer structure (FIG. 18: bottom surface of epitaxial layer connects to 105/107/109), said back surface of said epitaxial layer structure being disposed on said second metallic layer (FIG. 18: bottom surface of epitaxial stack represented by 104, which is disposed on 105).
Yang is silent in regard to the back surface being "entirely" disposed on the second metallic layer as it appears portions of the back surface of 104 extend beyond edges of 105.
Hermann discloses the back surface of an epitaxial layer structure being entirely disposed on a second metallic layer (FIG. 1: 22 entirely disposed on 231, see col. 9, line 40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hermann to the teachings of the combination so as to improve charge carrier injection into the epitaxial layer structure (see col. 9, lines 42-46).
Regarding claim 3, Yang discloses an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covers an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate (FIG. 16: projection of 109 covers projection of 105).
Regarding claim 5, Yang discloses the second metallic layer has a metallic reflection sublayer (FIG. 16: 105, see paragraph 0042).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2) and Hermann (U.S. Patent No. 10,109,780 B2) as applied to claim 2 above, and further in view of Moon et al. (U.S. Patent No. 8,884,312 B2).
Regarding claim 4, Yang, as previously modified by Hermann, discloses an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate covers the imaginary projection of said epitaxial layer structure on said main substrate body of said insulting substrate (Hermann FIG. 1 shows projection of 321 covering projection of the epitaxial stack).
The combination does not explicitly disclose an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covering the imaginary projection of said second metallic layer on said main substrate body (the combination of FIGS. 16-18 of Yang, as modified by Hermann such that 105 is coextensive with 104 does not provide for an imaginary projection of 109 that fully covers that of the stack and second metallic layer).
Moon discloses an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covering the imaginary projection of said second metallic layer on said main substrate body (FIG. 1: 120a extends such that its imaginary projection covers that of epitaxial stack 140 and second metallic layer 130, see col. 4, lines 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Moon to the teachings of the combination such that the first metallic layer See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2) as applied to claim 1 above, and further in view of Henry et al. (U.S. Patent No. 10,403,537 B2).
Regarding claim 10, the combination is silent in regard to the device being configured to emit light at an angle of not greater than 120 degrees.
Henry discloses the device is configured to emit light at an angle of not greater than 120 degrees, and specifically 60 degrees (see col. 5, lines 30-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Henry to the teachings of the combination so as to increase efficiency of the LED output (see col. 5, line 33-37).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2) as applied to claim 1 above, and further in view of Moon et al. (U.S. Patent No. 8,884,312 B2).
Regarding claim 11, the combination of Yang and Ohmae is silent in regard to an imaginary projection of said metallic connecting layer structure on said main substrate body of said insulating substrate has an area that is not less than 90% of an area of said first surface of said main substrate body of said insulating substrate. 
Moon discloses an imaginary projection of said metallic connecting layer structure on said main substrate body of said insulating substrate has an area that is not less than 90% of an area of said first surface of said main substrate body of said insulating substrate (FIG. 1: See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04. Furthermore, the claim limits a range of the ratio between connecting layer area and substrate area. The ratio of Moon overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2) as applied to claim 1 above, and further in view of Im et al. (U.S. Pub. No. 2014/0246648 A1).
Regarding claim 15, Yang, as modified by Ohmae discloses a light emitting apparatus comprising at least one light emitting device as claimed in claim 1 (see rejection of claim 1 above). The combination is silent in regard to a supporting member that said at least one light emitting device is mounted thereon.
Im discloses a supporting member that said at least one light emitting device is mounted thereon (FIG. 9: 1002, see paragraph 0269). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Im to the teachings of Yang so as to form a backlight unit comprising multiple light emitting devices (see paragraph 0269). 
Regarding claim 16, Yang discloses an epitaxial layer structure of at least one light emitting and connecting unit of said at least one light emitting device having a light emitting surface and a back surface that is opposite thereto and that is for connection with a metallic connecting layer structure of said at least one light emitting and connecting unit of said at least one light emitting device (FIGS. 16-18: top surface of 104 is light emitting surface, back surface is opposite thereto and connected to 105/107/109), the light emitting apparatus further comprising a wavelength conversion layer that is disposed over said light emitting surface (FIG. 17: 112, see paragraph 0057).
Regarding claim 17, Yang, as modified by Im above, discloses said supporting member is linear, a plurality of said light-emitting devices being surface-mounted on said supporting member to be configured to be a linear light source (FIG. 9: plurality of 1001 on 1002, see paragraph 0269). 
Regarding claim 18, Yang discloses a metallic connecting layer structure of at least one light emitting and connecting unit of said at least one light emitting device includes a first metallic layer disposed on a first surface of a main substrate body of an insulating substrate of said at least one light emitting device (FIG. 16: 109, see paragraph 0056), and 
a second metallic layer disposed on said first metallic layer opposite to said main substrate body of said id insulating substrate (FIG. 16: 107), an epitaxial layer structure of at least one light emitting and connecting unit of said at least one light emitting device having a light emitting surface and a back surface that is opposite thereto, and that is for connection with said metallic connecting layer structure, said back surface of said epitaxial layer structure being entirely disposed on said second metallic layer (FIG. 16: bottom surface of epitaxial stack represented by 104, which is disposed on 107; under the broadest reasonable interpretation, it appears Applicant is referring to Applicant’s reference numeral 251 as the first metallic layer, and 252 as the second metallic layer; as such the limitation “said back surface of epitaxial layer structure being entirely disposed on said second metallic layer appears to refer to the fact that the back surface of the epitaxial layer is deposed over and within the footprint of 252, as Yang teaches 104 over and within the footprint of 107, Yang discloses the limitation).
Regarding claim 19, Yang discloses an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covers an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate (FIG. 16: projection of 109 covers projection of 107).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. No. 2014/0048838 A1) in view of Ohmae et al. (U.S. Patent No. 9,142,748 B2)  as applied to claim 19 above, and further in view of Moon et al. (U.S. Patent No. 8,884,312 B2).
Regarding claim 20, Yang discloses an imaginary projection of said first metallic layer on said main substrate body of said insulating substrate covering the imaginary projection of said second metallic layer on said main substrate body of said insulating substrate (FIG. 16: 109 footprint covers footprint of 107).
Yang is silent in regard to an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate covers the imaginary projection of said epitaxial layer structure on said main substrate body of said insulating substrate.
Moon discloses an imaginary projection of said second metallic layer on said main substrate body of said insulating substrate covers the imaginary projection of said epitaxial layer structure on said main substrate body of said insulating substrate (FIG. 1: under the broadest reasonable interpretation 115 is the first metallic layer, and 120 is the second metallic layer; footprint of 120 covers footprint of the epitaxial layer structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Moon to the teachings of the combination such that the first metallic layer covers the second metallic layer. The motivation to do so is that the modification involves a mere change in the size and proportions of the metallic layer with respect to the substrate, and where such a change would not perform differently than the prior art device, a change in relative dimensions would have been obvious. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819